FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                January 15, 2008
                            FOR THE TENTH CIRCUIT              Elisabeth A. Shumaker
                                                                   Clerk of Court


    CARLUS L. HAYNES,

                Plaintiff-Appellant,

    v.                                                 No. 06-3233
                                                (D.C. No. 05-CV-1250-JTM)
    STATE OF KANSAS; PHILL KLINE,                        (D. Kan.)
    in his individual capacity; ERIC
    RUCKER, in his individual capacity;
    PAUL MORRISON, State of Kansas
    Attorney General, in his official
    capacity; DOUG FARMER, Chief of
    Staff, in his official capacity,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HOLMES, HOLLOWAY, and SEYMOUR, Circuit Judges.



         Carlus Haynes appeals the dismissal of his employment-discrimination

action against defendants the State of Kansas, the Kansas Attorney General, and



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Eric Rucker, an employee in the Office of the Kansas Attorney General. The

district court concluded that Mr. Haynes’s claims were barred by the doctrine of

claim preclusion. We affirm.

      Mr. Haynes, an African American, was employed as a tobacco-litigation

attorney in the Kansas Attorney General’s office until his discharge on

October 13, 2003. The next month he filed a civil rights lawsuit against the

Attorney General, Mr. Rucker, and other employees. He alleged that “during his

employment and shortly after termination of his employment,” Aplee. App. at 7,

defendants violated his constitutional, common law, and statutory privacy rights

by unlawfully reviewing, copying, and retaining his personal e-mails and other

documents stored on his work computer. The district court granted summary

judgment in favor of defendants on all claims.

      While his first case was still pending, Mr. Haynes filed the present suit.

His complaint asserted several claims arising out of his employment situation and

termination: racial discrimination in violation of 42 U.S.C. § 2000e (“Title VII”)

and 42 U.S.C. § 1981, infringement of his equal-protection rights in violation of

42 U.S.C. § 1983, breach of contract, and intentional infliction of emotional

distress. The district court granted defendants’ motion to dismiss based on the

doctrine of claim preclusion. Mr. Haynes filed his notice of appeal one day after

expiration of the thirty-day time period allowed in Fed. R. App. P. 4(a)(1)(A).




                                         -2-
Later, he filed a motion under Fed. R. App. P. 4(a)(5)(A) to extend the time to

file his notice of appeal. The district court granted the motion.

      Because we acquire jurisdiction only on the filing of a timely notice of

appeal, Mr. Haynes’s appeal raises the threshold issue of whether the district

court abused its discretion in granting his motion to extend the time to file his

notice of appeal. See Alva v. Teen Help, 469 F.3d 946, 948 (10th Cir. 2006)

(stating a “timely notice of appeal in a civil case is . . . a jurisdictional

prerequisite to our review”); Ogden v. San Juan County, 32 F.3d 452, 455

(10th Cir. 1994) (reviewing district court decision on extension motion for abuse

of discretion). A decision on whether a failure to meet a deadline is “excusable is

at bottom an equitable one, taking into account all of the circumstances,”

including: (1) prejudice to the other party, (2) the length of the delay and

potential affect on judicial proceedings, (3) the reason for the delay, (4) the merits

of the claim, (5) the promptness of the attempted correction, and (5) the presence

or absence of a pattern of delay. Jennings v. Rivers, 394 F.3d 850, 856-57

(10th Cir. 2005). In this instance, the district court applied the correct standard

and did not abuse its discretion in granting Mr. Haynes’s motion. We have

jurisdiction to evaluate the merits of the appeal.

      “We review de novo the district court’s conclusions of law on the

applicability of . . . claim preclusion.” Valley View Angus Ranch, Inc. v. Duke

Energy Field Servs., Inc., 497 F.3d 1096, 1100 (10th Cir. 2007). The doctrine

                                           -3-
“precludes the parties . . . from relitigating issues that were or could have been

raised in the prior action.” Wilkes v. Wyo. Dep’t of Employment Div. of Labor

Standards, 314 F.3d 501, 503-04 (10th Cir. 2003) (quotation omitted). Its

application requires: “(1) a judgment on the merits in the earlier action;

(2) identity of the parties or their privies in both suits; and (3) identity of the

cause of action in both suits.” Hatch v. Boulder Town Council, 471 F.3d 1142,

1149 (10th Cir. 2006).

      There is no disagreement about the finality of judgment on the merits in

Mr. Haynes’s initial, privacy-based case or the identity of the parties in both his

cases. Thus, the first two elements of claim preclusion are satisfied. For the third

element–same cause of action–the Tenth Circuit has “adopted the ‘transactional

approach’ of the Restatement (Second) of Judgments § 24.” Plotner v. AT&T

Corp., 224 F.3d 1161, 1169 (10th Cir. 2000). “[A] cause of action includes all

claims or legal theories of recovery that arise from the same transaction, event, or

occurrence.” Id. (quotation and alteration omitted). In employment cases, “[t]his

court repeatedly has held that all claims arising from the same employment

relationship constitute the same transaction or series of transactions for claim

preclusion purposes.” Wilkes, 314 F.3d at 504 (quotation omitted).

      Mr. Haynes acknowledges this precedent, but argues that the panel should

overrule the court’s previous holdings. We decline to do so. “[W]e cannot

overrule the judgment of another panel of this court. We are bound by the

                                           -4-
precedent of prior panels absent en banc reconsideration or a superseding contrary

decision by the Supreme Court.” Shubargo v. Astrue, 498 F.3d 1086, 1088 n.1

(10th Cir. 2007) (quotation omitted). Moreover, Mr. Haynes’s contention that

“this Court stands alone in its definition of ‘transaction’” is simply wrong. Aplt.

Br. at 4. See, e.g., Adams v. Calif. Dep’t of Health Servs., 487 F.3d 684, 689-93

(9th Cir.) (cert. denied, 76 USLW 3303 ( U.S. Dec. 10, 2007) (dismissing second

suit after conducting transactional analysis); Brzostowski v. Laidlaw Waste Sys.,

Inc., 49 F.3d 337, 338-39 (7th Cir. 1995) (determining that discrimination suit

and contract action arose out of common core of operative facts and were

identical).

      We also reject Mr. Haynes’s contentions that his case should be excepted

from the general rule. The argument that EEOC filing requirements prevent

plaintiffs from raising discrimination claims in an initial suit has failed to

persuade the other circuit courts. See Havercombe v. Dep’t of Educ. of the

Commonwealth of P.R., 250 F.3d 1, 8 (1st Cir. 2001); Brzostowski, 49 F.3d at

339. And neither his lack of a “vexatious spirit,” Aplt. Br. at 10, nor defendants’

alleged awareness of his intention to file a second action has legal significance.




                                          -5-
      The judgment of the district court is AFFIRMED. This court’s order to

show cause, concerning the notice of appeal, is discharged.

                                                   Entered for the Court


                                                   Stephanie K. Seymour
                                                   Circuit Judge




                                        -6-